DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 9-13 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,697,888 to Kobayashi et al.
In regard to claim 1, Kobayashi et al. disclose a cleaning sheath 1 for directing a fluid supply from a syringe (see Fig. 10) to an optics portion of an endoscope, comprising: a sheath 11 having a lumen extending between an open proximal end and an open distal end, wherein: the sheath is configured to receive the endoscope 2/4 within the proximal end; allow the optics portion to extend through the lumen to the distal end; and a fluid conduit 15 is formed completely around an outer surface of the 
In regard to claims 2 and 10, Kobayashi et al. disclose a cleaning sheath, wherein the fluid hub comprises a seal 23 disposed within the first open end configured to create a seal between the outer surface of the endoscope and the hub lumen (See Fig. 2 and Col. 5, Lines 39-54).
In regard to claims 3 and 11, Kobayashi et al. disclose a cleaning sheath, wherein the seal comprises an o-ring (See Fig. 2 and Col. 5, Lines 39-54).
In regard to claim 4, Kobayashi et al. disclose a cleaning sheath, wherein the fluid line comprises a flexible tube extending between the first and second ends (see Figs. 1-2 and 10).
In regard to claims 5 and 12, Kobayashi et al. disclose a cleaning sheath, wherein the second end of the fluid line comprises a luer lock (see Figs. 1-2 and 10 and Col. 17, Line 37 – Col. 18, Line 19).  
In regard to claims 7 and 13, Kobayashi et al. disclose a cleaning sheath, wherein the sheath comprises: an inner wall; an outer wall disposed around the inner wall; and a gap disposed between the inner and outer walls to form the fluid conduit between the open proximal end and the open distal end (Fig. 2 and Col. 5, Lines 33-67).
In regard to claims 9 and 15, Kobayashi et al. disclose a cleaning sheath, wherein the distal end of the sheath is angled between zero and ninety degrees (see Figs.7-9).
Claim(s) 1-2, 4-10 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,211,059 to Drach et al.  
In regard to claim 1, Drach et al. disclose a cleaning sheath 14 for directing a fluid supply from a syringe 72 to an optics portion of an endoscope 12, comprising: a sheath 14 having a lumen extending between an open proximal end and an open distal end, wherein: the sheath is configured to receive the endoscope within the proximal end; allow the optics portion to extend through the lumen to the distal end; and a fluid conduit 34, 36, 38, 40 is formed completely around an outer surface of the endoscope and extending along the length of the sheath between the open proximal end and the open distal end (See Figs. 1b); a fluid hub 18, comprising: opposing first and second open ends; a hub lumen extending between the opposing first and second open ends, wherein: the hub lumen forms an insertion path for the endoscope; the proximal end of the sheath is positioned within and coupled to the second open end of the fluid hub; and the hub lumen is in fluid communication with the fluid conduit; and an inlet port 20 open to the hub lumen and disposed between the first and second open ends; and a fluid line 
In regard to claims 2 and 10, Drach et al. disclose a cleaning sheath, wherein the fluid hub comprises a seal 91 disposed within the first open end configured to create a seal between the outer surface of the endoscope and the hub lumen (See Figs. 21a-b and Col. 11, Lines 15-28).
In regard to claim 4, Drach et al. disclose a cleaning sheath, wherein the fluid line comprises a flexible tube extending between the first and second ends (see Figs. 1-2).
In regard to claims 5 and 12, Drach et al. disclose a cleaning sheath, wherein the second end of the fluid line comprises a luer lock (see Figs. 1-2, 4a-c and Col. 8, Lines 21-65).  
In regard to claim 6, Drach et al. disclose a cleaning sheath, wherein the sheath is rigid between the proximal and distal ends (see Col. 26, Lines 10-11).
In regard to claims 7 and 13, Drach et al. disclose a cleaning sheath, wherein the sheath comprises: an inner wall; an outer wall disposed around the inner wall; and a gap disposed between the inner and outer walls to form the fluid conduit between the open proximal end and the open distal end (Figs. 1b and 2b).
In regard to claims 8 and 14, Drach et al. disclose a cleaning sheath, wherein:
the distal ends of the inner and outer walls are coupled together to form a seal (see Figs. 23-24); and the distal end of the inner wall comprises a plurality of openings configured to direct the fluid supply from the fluid conduit inwardly towards the optics end of the endoscope (see Figs. 7-8).
In regard to claims 9 and 15, Drach et al. disclose a cleaning sheath, wherein the distal end of the sheath is angled between zero and ninety degrees (see Fig. 26).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
6/4/2021